Citation Nr: 1712244	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  14-07 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

 Entitlement to service connection for a right forearm disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to October 1948 and from January 1949 to April 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Saint Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Board remanded the Veteran's claim for service connection for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran sustained a right forearm trauma in service to the lower third of the ulna, with in-service X-rays reflecting an ossifying sub-periosteal hematoma at that location.  

2.  The Veteran currently has residual cortical thickening of the right distal ulna, the site of the in-service forearm trauma.  

3.  The Veteran developed a right forearm lipoma, many years after service.

4.  VA medical examiners have indicated the Veteran's right forearm lipoma is unrelated with service.  


CONCLUSIONS OF LAW

The criteria for service connection for a right distal ulnar cortical thickening are met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in August 2012.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting them in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service records and VA treatment records.  Also, VA afforded the Veteran relevant examinations and medical opinions were obtained in September 2014, and April 2016.  Both opinions described the Veteran's right forearm disability and complaints, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

In June 2015, the Board remanded the Veteran's claim so that an addendum opinion to the September 2014 examination could be obtained.  Outstanding treatment records were obtained, and an addendum opinion was rendered April 2016.  

Accordingly, the Board finds there has been substantial compliance with the Board's June 2015, remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  


II. Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated therein. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a),(b).  See also Allen v. Brown, 439, 448 (1995) (explaining the application of section 3.310(b)); Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining the application of section 3.310(a)).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

III. Factual Background and Analysis

The Veteran has reported having a lump on his right arm that has persisted since service.  

The service treatment records (STRs) show that, in September 1955, the Veteran was given an x-ray of his right lower arm after reporting that he injured his arm two weeks before.  Outpatient treatment records are hand written and difficult to read, but appear to reference a small object felt at the lower third of the ulna.  The x-rays did not reveal a fracture but the interpreting physician noted that his condition was probably an ossifying sub-periosteal hematoma.  In February 1956, the Veteran reported continued symptoms from the hematoma and was advised to seek physical therapy.  The provisional diagnosis was an ossifying sub-periosteal hematoma of the ulnar bone and follow-up x-rays were suggested in four weeks; however, subsequent x-rays are not reflected in the STRs.  At the Veteran's November 1965 examination, clinical evaluation of his upper extremities was normal, but he reported having arthritis or rheumatism, which was noted as occasional aching in his arms but not in the joints.  No further notation is reflected in the STRs regarding the Veteran's right arm.  

January 2014 VA treatment record reflects that the Veteran was referred for evaluation for a mass on his right forearm.  During a follow-up appointment in April 2014, the Veteran reported that the mass has been present for the past 55-60 years due to an injury in service and had progressively bothered him over the years.  The diagnostic impression was a large lipoma on the right dorsal proximal forearm.  An MRI conducted in March 2014 revealed a giant extensor carpi radialis longus lipomatous lesion; a non-aggressive appearing area of ossification involving the dorsal and medial aspect of the ulna, thought to be an old subperiosteal calcified/ossified hematoma from prior trauma, and evidently synonymous with cortical thickening, and a capsulosynovial cyst.  

In September 2014, the Veteran was afforded a VA examination in conjunction with this claim wherein the examiner noted that an MRI conducted in March 2014 revealed a giant extensor carpi radialis longus lipomatous lesion, focal ulnar cortical thickening, probably from prior trauma; and small cyst.  After reviewing the record and examining the Veteran, the VA examiner opined that the Veteran's lipoma was less likely than not incurred in or caused by the right forearm injury that occurred in service, explaining that, while a subperiosteal hematoma was shown in an 1955 x-ray, such condition is a collection of blood between the perio-sternum and body, while a lipoma is a benign tumor composed of body fat tissue that is genetically inherited and determined to be related to the HMG 1-C gene.  The VA examiner also stated that one condition is not caused or related to the other.  

In April 2016 a VA opinion was rendered.  The reviewer focused on the Veteran's lipoma, indicating superficial subcutaneous lipomas are the most common benign soft-tissue neoplasms.  They consist of mature fat cells enclosed by thin fibrous capsules; can occur on any part of the body and usually develop superficially in the subcutaneous tissue.  Rarely may they involve fascia or deeper muscular planes, and occur most frequently on the trunk and upper extremities.  They can be round, oval or multilobulated.  Frequently patients may have more than one lipoma, and occasionally they may have a genetic condition characterized by the development of multiple lipomas in several family members.  Single lipomas are far more common than multiple lipomas.  Notably, the examiner remarked that a strictly causal relationship between trauma and the development of a lipoma has not been established.  At the same time, the reviewer remarked that the Veteran's in-service trauma resolved "with residual cortical thickening."  

This record shows the presence of 2 relevant medical findings with respect to the Veteran's right forearm.  There is a lipoma, which is not seen until many years after service, and which VA examiners have uniformly concluded is unrelated to the Veteran's documented in-service forearm injury.  As these opinions have been provided by medical professionals they are accorded significant probative value, and far outweigh any contrary contention the Veteran may have expressed as he is not shown to possess any medical expertise.  Accordingly, there is no basis for awarding service connection for a forearm lipoma.  

The other relevant medical finding is the old subperiosteal calcified hematoma, also referred to as distal ulnar cortical thickening.  This was observed on imaging studies accomplished in service in 1955, and again in the more sophisticated MRI conducted in 2014.  It likewise was identified as a residual of the Veteran's in-service trauma when the matter was considered by a VA physician in 2016.  In these circumstances, the criteria to establish service connection for right distal ulnar cortical thickening have been met.  


ORDER

Service connection for right distal ulnar cortical thickening is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


